Name: Commission Regulation (EEC) No 2387/84 of 14 August 1984 amending Regulation (EEC) No 900/84 in respect of coefficients to be applied to milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 8 . 84 Official Journal of the European Communities No L 221 /27 COMMISSION REGULATION (EEC) No 2387/84 of 14 August 1984 amending Regulation (EEC) No 900/84 in respect of coefficients to be applied to milk products Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 The following indents are hereby added to note (4) in part 5 of Annex I to Regulation (EEC) No 900/84 :  in Regulation (EEC) No 2268/84 (OJ No L THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the tempo ­ rary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 855/84 (2), and in particular Article 6 thereof, Whereas the monetary compensatory amounts intro ­ duced by Regulation (EEC) No 974/71 were fixed in Commission Regulation (EEC) No 900/84 (3), as last amended by Regulation (EEC) No 2332/84 (4) ; Whereas Commission Regulations (EEC) No 2268/84 (^ and (EEC) No 2278/84 (6) make provision for the sale of butter and ghee for export at a set price ; whereas the introduction of these Regulations makes it necessary, in connection with applying monetary compensatory amounts, to lay down coefficients by which the amount indicated is to be multiplied ; whereas, therefore , certain additions should be made to part 5 of Annex I to Regulation (EEC) No 900/84 ; 208 , 3 . 8 . 1984), the amount indicated shall be multiplied by the coefficient 0,90,  in Regulation (EEC) No 2278/84 (OJ No L 209, 4. 8 . 1984), the amount indicated shall be multiplied by the coefficient 0,87.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 3 September 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 August 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 106, 12 . 5 . 1971 , p. 1 . O OJ No L 90, 1 . 4. 1984, p. 1 . (}) OJ No L 92, 2 . 4 . 1984, p. 2 . ( «) OJ No L 216, 13 . 8 . 1984, p. 1 . O OJ No L 208, 3 . 8 . 1984, p. 35 . (") OJ No L 209, 4 . 8 . 1984, p. 8 .